Citation Nr: 1821582	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent disabling for thoracic kyphosis, residuals of compression fractures of T9, T10, and T11.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). In November 2016, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

As discussed in the prior remand, the Veteran withdrew his request for a Board hearing in August 2014 written correspondence.

The issue of entitlement to service connection for depression secondary to the Veteran's service-connected thoracic kyphosis has been raised by the record in July 2008 and September 2010 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA spine examination in November 2016. The examiner opined he would have to resort to mere speculation to describe how pain, weakness, fatigability, or incoordination during flare-ups significantly limited the Veteran's functional ability. As argued by the Veteran's representative in a March 2018 informal hearing presentation, the examiner failed to attempt to ascertain adequate information, including frequency, duration, characteristics, severity, or functional loss, regarding the Veteran's flare-ups by alternative means, including the Veteran's lay statements or other evidence in the record, in order to provide a more specific opinion. See Sharp v. Shulkin, 29 Vet. App. 26 (2017). Additionally, range of motion measurement results in weight-bearing and non-weight-bearing circumstances were not provided. See Correia v. McDonald, 28 Vet. App. 158, 165-170 (2016). As a result, remand for a new examination is necessary.

During a March 2012 VA examination, the examiner diagnosed radiculopathy of the left lower extremity, but the November 2016 VA examiner opined that the Veteran did not have radiculopathy. On remand, the examiner should provide an opinion reconciling the inconsistent opinions of record.

VA treatment records from April to July 2010 appear to be missing from the record. On remand, such records should be sought.

Currently, the Veteran does not meet the schedular requirements to be entitled to TDIU. See 38 C.F.R. § 4.16(a). The Board recognizes that the Veteran still may be awarded a higher evaluation for his thoracic kyphosis, resulting in meeting the schedular requirements. However, because the case is being remanded anyway, the Board will refer it to the Director, Compensation Service, for extraschedular consideration of TDIU. See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disability from April 2010 to July 2010 and from December 2014 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected spine disability. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. 

The examiner is requested to address whether the Veteran has radiculopathy and to reconcile the conflicting March 2012 and November 2016 VA examiners' opinions regarding such diagnosis.

Range of motion measurement results must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances. If pain is observed, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations regarding frequency, duration, characteristics, severity, or functional loss specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. The AOJ should refer this case to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

